United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                         In the United States Court of Appeals                          October 28, 2005
                                 For the Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk

                                            No. 04-51405


ALBERTA TITUS

                               Plaintiff-Appellant
v.

DEL VALLE INDEPENDENT SCHOOL DISTRICT, Et Al

                               Defendants

DEL VALLE INDEPENDENT SCHOOL DISTRICT; BERNARD BLANCHARD

                               Defendants-Appellees


                           Appeal from the United States District Court
                                for the Western District of Texas
                                     USDC No. 1:04-CV-129


Before JONES, DEMOSS, and OWEN, Circuit Judges.

PER CURIAM:*

               AFFIRMED. See 5th Cir. R. 47.6.




       *
               Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.